          Case 3:20-cv-02731-VC Document 407 Filed 06/29/20 Page 1 of 3




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
Assistant United States Attorneys

        450 Golden Gate Avenue, Box 36055
        San Francisco, California 94102-3495
        Telephone: (415) 436-7031
        FAX: (415) 436-6748
        adrienne.zack@usdoj.gov

Attorneys for Federal Defendants

SUSAN E. COLEMAN (SBN 171832)
E-mail: scoleman @bwslaw.com
BURKE, WILLIAMS & SORENSEN, LLP
444 South Flower Street, Suite 2400
Los Angeles, CA 90071-2953
Tel: 213.236.0600 Fax: 213.236.2700

Attorneys for THE GEO GROUP, INC. (sued
herein as GEO GROUP, INC.) and NATHAN ALLEN


                                UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA

                                    SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,            )   Case No. 20-cv-02731 VC
                                                )
        Plaintiffs,                             )   DEFENDANTS’ JOINT STATUS REPORT RE
                                                )   PLAN TO TEST ALL INCOMING DETAINEES
   v.                                           )   AND POSITIVE COVID-19 TEST OF GEO
                                                )   OFFICER AT MESA VERDE
DAVID JENNINGS, et al.,                         )
                                                )
        Defendants.                             )
                                                )


        On or about June 29, 2020, Mesa Verde Detention Facility will be implementing COVID-19

testing for all new arrivals. An Abbott ID Now instrument for Rapid RNA testing has been secured and

delivered to Mesa Verde Detention Facility. Training for the medical staff and testing of the new

equipment began the week of June 22, 2020. The equipment will provide same day results. New


DEFENDANTS’ JOINT STATUS REPORT RE TESTING & POSITIVE COVID-19 TEST AT MESA VERDE
Case No. 20-cv-02731 VC                  1
           Case 3:20-cv-02731-VC Document 407 Filed 06/29/20 Page 2 of 3




arrivals will be placed in a holding cell pending their test results.

       On June 25, 2020, ICE learned that a GEO officer working at the Mesa Verde Detention Facility

tested positive for COVID-19. 1 The employee tested positive based on a specimen collected on June 17,

2020. The employee’s last scheduled work day was June 16, 2020. On that day, in accordance with

protocol, he was screened for COVID-19 symptoms at the front reception area prior to reporting to

work, which was negative, and his temperature was 97.9 degrees Fahrenheit. During his four-hour

morning shift, the GEO officer was assigned to cleaning duties, wiping down and sanitizing high-touch

surfaces in the common areas of the facility including hallways, administration, and intake. During his

shift, the officer wore his personal protective equipment, including a surgical facemask and gloves. He

was assisted by one detainee for one and a half to two hours, who was also wearing a surgical facemask.

The officer went to one dorm, that of the assisting detaining, only to meet the detainee. The detainee did

not have “close contact” with the officer, as defined by the CDC. 2 The detainee remained more than six

feet away from the officer when he was assisting him. The officer did not report any symptoms such as

coughing prior to or during his shift.

       After the completion of the officer’s shift, he left work and shortly thereafter began feeling

unwell and feverish. The officer notified GEO management staff at Mesa Verde. On June 17, 2020,

GEO management instructed that the officer not work for at least ten days and that he had to be

asymptomatic without medication for at least three days before returning to work. On June 17, 2020, the
officer was tested for COVID-19, and on June 18, 2020, was notified via email that his test was positive.

On June 19, 2020, after receiving the testing medical provider’s official note, the officer forwarded that

note to a GEO human resources employee. However, the human resources employee ended her shift

prior to receiving the notification and did not see the email notification until June 25, 2020. (The human

resources employee does not have remote access to email and was offsite for training and leave.) On


       1
        The instant notice was not filed immediately upon ICE learning of the positive test because
counsel was awaiting additional information regarding the officer’s tasks.
       2
          The CDC defines “close contact” as “[s]omeone who was within 6 feet of an infected person
for at least 15 minutes starting from 2 days before illness onset (or, for asymptomatic patients, 2 days
prior to specimen collection) until the time the patient is isolated.” See https://www.cdc.gov/
coronavirus/2019-ncov/php/contact-tracing/contact-tracing-plan/appendix.html#contact (last visited
June 26, 2020).
DEFENDANTS’ JOINT STATUS REPORT RE TESTING & POSITIVE COVID-19 TEST AT MESA VERDE
Case No. 20-cv-02731 VC                  2
          Case 3:20-cv-02731-VC Document 407 Filed 06/29/20 Page 3 of 3




June 25, 2020, after the human resources employee accessed the email notice from the officer, GEO

notified ICE of the positive test result.

        As of June 26, 2020, the GEO officer is not yet back to work, although he is now asymptomatic.

During his shift on June 16, 2020, the officer had contact with three other GEO employees, but not

“close contact” as defined by the CDC. All GEO employees were also wearing surgical facemasks.

        Although not required by CDC guidelines, a COVID-19 test was offered to the one identified

detainee, who accepted and was tested. The test results returned on June 28, 2020, and were negative.


DATED: June 29, 2020                                    Respectfully submitted,

                                                        DAVID L. ANDERSON
                                                        United States Attorney
                                                        /s/ Adrienne Zack
                                                        ADRIENNE ZACK
                                                        Assistant United States Attorney




DATED: June 29, 2020                                    BURKE, WILLIAMS & SORENSEN, LLP


                                                        By: /s/ Susan E. Coleman 3
                                                        SUSAN E. COLEMAN

                                                        Attorneys for THE GEO GROUP,
                                                        INC. and NATHAN ALLEN,
                                                        Warden of Mesa Verde




3
  In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of perjury
that all signatories have concurred in the filing of this document.
DEFENDANTS’ JOINT STATUS REPORT RE TESTING & POSITIVE COVID-19 TEST AT MESA VERDE
Case No. 20-cv-02731 VC                  3
